Exhibit 10.3
Execution Version
 
 
 

 

CLASS A-1T NOTE PURCHASE AGREEMENT

 

dated as of September 25, 2013

 

by and among

 

GARRISON FUNDING 2013-2 Ltd.,
as Issuer,

 

GARRISON FUNDING 2013-2 LLC,
as Co-Issuer,

 

and

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as Purchaser

 

 

 

 

 

 

 

 

Table of Contents

 

Page

 



ARTICLE I DEFINITIONS  1         Section 1.01.  Defined Terms.  1        
Section 1.02.  Terms Generally.  1         ARTICLE II PURCHASE, SALE, PAYMENT
AND DELIVERY  2         Section 2.01.  Purchase, Sale, Payment and Delivery of
the Notes on the Closing Date.  2         ARTICLE III REPRESENTATIONS AND
WARRANTIES  2         Section 3.01.  Representations and Warranties of the
Co-Issuers.  2         Section 3.02.  Representations and Warranties of the
Purchaser.  3         ARTICLE IV CONDITIONS  5         Section 4.01.  Closing
Date.  5         ARTICLE V MISCELLANEOUS  5         Section 5.01.  Notices.  5
        Section 5.02.  Waivers; Amendments.  5         Section 5.03.  Successors
and Assigns.  6         Section 5.04.  Survival  6         Section 5.05. 
Counterparts; Integration; Effectiveness.  7         Section 5.06. 
Severability.  7         Section 5.07.  Governing Law; Jurisdiction; Consent to
Service of Process; Waiver of Jury Trial Right.  7         Section 5.08. 
Benefits of Indenture.  8         Section 5.09.  Headings.  8         Section
5.10.  Non-Recourse Obligations.  8         Section 5.11.  Non-Petition.  8   
     Section 5.12.  Issuer Orders.  9         Section 5.13.  Protections and
Benefits Afforded the Trustee.  9                         Schedule 5.01  Address
for Notices   

i

 

CLASS A-1T NOTE PURCHASE AGREEMENT (as amended, restated, supplemented or
modified from time to time, this "Agreement") dated as of September 25, 2013,
among:

 

(1) Garrison Funding 2013-2 Ltd., an exempted company with limited liability
incorporated under the laws of the Cayman Islands (the "Issuer");

 

(2) Garrison Funding 2013-2 LLC, a limited liability company formed and existing
under the laws of the State of Delaware (the "Co-Issuer" and, together with the
Issuer, the "Co-Issuers"); and

 

(3) CAPITAL ONE, NATIONAL ASSOCIATION, a national banking association organized
under the laws of the United States, as Purchaser (the "Purchaser").

 

WHEREAS, the Issuer, the Co-Issuer and Deutsche Bank Trust Company Americas, as
Trustee, are party to an Indenture, dated as of September 25, 2013, as modified
and supplemented and in effect from time to time (the "Indenture"), pursuant to
which the Co-Issuers (or the Issuer, as applicable) have issued the Notes (as
defined in the Indenture), including the Class A-1T Senior Secured Floating Rate
Notes Due 2023 (the "Class A-1T Notes"), in an aggregate principal amount up to
U.S.$111,175,000; and

 

WHEREAS, the Purchaser is willing, on the terms and subject to the conditions
hereinafter set forth, to purchase Class A-1T Notes in an aggregate outstanding
amount, and at the purchase price, set forth in Section 2.01 (the Class A-1T
Notes purchased pursuant to this Agreement, the "Notes").

 

Accordingly, in consideration of the covenants contained in this Agreement, the
parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01.                   Defined Terms. Capitalized terms used but not
defined in this Agreement shall have the respective meanings ascribed thereto in
the Indenture, which meanings shall prevail in the case of an inconsistency.

 

Section 1.02.                   Terms Generally. The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words "include," "includes" and
"including" shall be deemed to be followed by the phrase "without limitation."
The word "will" shall be construed to have the same meaning and effect as the
word "shall." Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document

 

 

 

as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words "herein," "hereof" and
"hereunder," and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

 

ARTICLE II

PURCHASE, SALE, PAYMENT AND DELIVERY

 

Section 2.01.                  Purchase, Sale, Payment and Delivery of the Notes
on the Closing Date. (a) On the basis of the representations, warranties and
agreements contained herein and in the Indenture, and in all respects subject to
the terms and conditions set forth herein and in the Indenture (including
without limitation the payment and redemption terms therein), the Purchaser
agrees to acquire from the Co-Issuers, on the Closing Date, the Notes in an
aggregate principal amount of $50,000,000, at a price payable to the Issuer of
$49,800,000.

 

 

(b) Upon delivery on the Closing Date by the Co-Issuers to the Purchaser of the
Notes, duly executed by the Co-Issuers and authenticated by the Trustee, the
Purchaser will be deemed to have acquired the Notes.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.01.                  Representations and Warranties of the Co-Issuers.
Each of the Issuer and the Co-Issuer represents and warrants to the Purchaser
that:

 

(a)    It is an exempted company incorporated with limited liability and validly
existing and in good standing under the law of the Cayman Islands (in the case
of the Issuer) or a limited liability company duly formed and validly existing
and in good standing under the law of the State of Delaware (in the case of the
Co-Issuer).

 

(b)   It has the power to execute and deliver this Agreement and the Indenture
and to perform its obligations under this Agreement and the Indenture and has
taken all necessary action to authorize such execution, delivery and
performance.

 

(c)    Such execution, delivery and performance do not violate or conflict with
any law applicable to it, any provision of its constitutional documents, any
order or judgment of any court or other agency of government applicable to it or
any of its assets or any contractual restriction binding on or affecting it or
any of its assets.



 

(d)   All governmental and other consents that are required to have been
obtained by it with respect to the execution, delivery and performance of this
Agreement and the Indenture have been obtained and are in full force and effect
and all conditions of any such consents have been complied with.

 

(e)    Its obligations under this Agreement and the Indenture, when executed by
all parties, as applicable, constitute its legal, valid and binding obligations,
enforceable against it in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or other similar
laws affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).



2

 

 

(f)    There is not pending or, to its knowledge, threatened against it, any
action, suit or proceeding at law or in equity or before any court, tribunal,
government body, agency or official or any arbitrator that is likely to affect
the legality, validity or enforceability against it of this Agreement or the
Indenture or its ability to perform its obligations under this Agreement or the
Indenture.

 

(g)   Assuming (i) compliance by the Purchaser with applicable transfer
restriction provisions and other provisions herein and in the Indenture and (ii)
that all representations and warranties of all of the Holders of the Notes (as
defined in the Indenture) in the Indenture (whether deemed or delivered in any
representation letter required under the Indenture) relating to their status
under Section 3(c)(7) of the Investment Company Act of 1940, as amended, and the
related rules and regulations are true and correct and assuming compliance by
each Holder of Notes (as defined in the Indenture) with applicable transfer
restriction provisions and other provisions in the Indenture, it is not required
to register as an investment company under the Investment Company Act of 1940,
as amended.

 

(h)   The Issuer hereby represents, warrants and covenants that, as of the
Closing Date (which representations and warranties shall survive the execution
of this Agreement and be deemed to be repeated on each date on which an Asset is
Granted to the Trustee under the Indenture) each payment of principal or
interest with respect to the Notes will have been made (i) in payment of a debt
incurred by the Issuer in the ordinary course of business or financial affairs
of the Issuer and (ii) in the ordinary course of business or financial affairs
of the Issuer.

 

Section 3.02.                  Representations and Warranties of the Purchaser.
The Purchaser represents and warrants to the Issuer and the Co-Issuer as of the
date hereof that:

 

(a)    In connection with its purchase of the Notes: (i) none of the Co-Issuers,
the Trustee, the Collateral Administrator, the Collateral Manager, the Placement
Agent or any of their respective affiliates are acting as a fiduciary (except to
the extent specifically set forth in the Indenture) or financial or investment
adviser for it; (ii) it is not relying on any written or oral advice, counsel or
representations of the Co-Issuers, the Trustee, the Collateral Administrator,
the Collateral Manager, the Placement Agent or any of their respective
affiliates other than in the Offering Circular, if applicable; (iii) it has read
and understands the Offering Circular (including, without limitation, the
descriptions therein of the structure of the transaction in which the Notes are
being issued and the risks to purchasers thereof); (iv) it has consulted with
its own legal, regulatory, tax, business, investment, financial, and accounting
advisers to the extent it has deemed necessary, and has made its own investment
decisions based upon its own judgment and upon any advice from such advisers as
it has deemed necessary and not upon any view expressed by the Co-Issuers, the
Trustee, the Collateral Administrator, the Collateral Manager, the Placement
Agent or any of their respective affiliates; and (v) it is a sophisticated
investor and is purchasing the Notes with a full understanding of all of the
terms, conditions and risks thereof, and it is capable of assuming and willing
to assume those risks.

 



3

 

(b)   It is not a member of the public of the Cayman Islands.

 

(c)    It is either (i) not a "U.S. person" (as defined in Regulation S) or a
"U.S. resident" (within the meaning of the Investment Company Act) and is
acquiring the Notes in an "offshore transaction" (as defined in Regulation S),
or, (ii) if it is a "U.S. person" (as defined in Regulation S) or a "U.S.
resident" (within the meaning of the Investment Company Act), it is both a
"qualified institutional buyer" as defined in Rule 144A under the Securities
Act, and a "qualified purchaser" for purposes of Section 3(c)(7) of the
Investment Company Act.

 

(d)   On each day from the date on which it acquires its interest in the Notes
through and including the date on which it disposes of its interest in the Notes
either that (A) if it is, or is acting on behalf of, a Benefit Plan Investor, as
defined in Section 3(42) of the Employee Retirement Income Security Act of 1974,
as amended ("ERISA"), its acquisition, holding and disposition of the Notes will
not constitute or result in a non-exempt prohibited transaction under Section
406 of ERISA or Section 4975 of the Internal Revenue Code of 1986, as amended
(the "Code"), and (B) if it is a governmental, church, non-U.S. or other plan,
its acquisition, holding and disposition of the Notes do not and will not
constitute or give rise to a non-exempt violation of any law or regulation that
is substantially similar to the prohibited transaction provisions of Section 406
of ERISA or Section 4975 of the Code. Any purported transfer of a Note or
interest therein that does not comply with the foregoing representations shall
be null and void ab initio.

 

(e)    It acknowledges that the Offering Circular does not constitute an offer
to any other person or to the public generally to subscribe for or otherwise
acquire the Notes. Distribution of the Offering Circular, or disclosure of any
of its contents to any person other than the Purchaser and those persons, if
any, retained to advise the Purchaser with respect thereto and other persons
meeting the requirements of Rule 144A and Regulation S is unauthorized and any
disclosure of any of its contents, without the prior written consent of the
Co-Issuers, is prohibited.

 

(f)    It has received and reviewed such information as it deems necessary in
order to make its investment decision and it is not relying on any information
that differs from the information included in the Offering Circular, this
Agreement and the Indenture.

 

(g)   It acknowledges that by entering into this Agreement it is deemed to
warrant and represent as to all the warranties and representations required to
be made or deemed to be made by each purchaser or transferee of the Notes (as
defined in the Indenture) under the Indenture.

 

(h)   It understands that the Notes are being offered only in a transaction not
involving any public offering in the United States within the meaning of the
Securities Act, the Notes have not been and will not be registered under the
Securities Act, and, if in the future it decides to offer, resell, pledge or
otherwise transfer the Notes, the Notes may be offered, resold, pledged or
otherwise transferred only in accordance with the provisions of the Indenture
and the legend on the Notes. It acknowledges that no representation has been
made as to the availability of any exemption under the Securities Act or any
state securities laws for resale of the Notes. It understands that neither of
the Co-Issuers has been registered under the Investment Company Act, and that
the Co-Issuers are exempt from registration as such by virtue of Section 3(c)(7)
of the Investment Company Act. It will provide notice to each Person to whom it
proposes to transfer any interest in the Notes of the transfer restrictions and
representations set forth in this Agreement and Section 2.5 of the Indenture,
including the Exhibits referenced therein.

 



4

 

ARTICLE IV

CONDITIONS

 

Section 4.01.                  Closing Date. The obligations of the Purchaser to
purchase and pay for the Notes shall not become effective until the date on
which the Indenture and this Agreement are executed and delivered and the Notes
are duly authorized, issued, authenticated and delivered thereunder.

 

ARTICLE V

MISCELLANEOUS

 

Section 5.01.                  Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone or electronic
messaging system, all notices and other communications provided for herein
(including each consent, notice, direction or request) shall be in writing and
shall be delivered by hand or overnight courier service or sent by fax, as
follows:

 

(a)    if to the Co-Issuers, the Trustee or the Collateral Manager, at its
address or fax number set forth in the Indenture;

 

(b)   if to the Purchaser, at its address or fax number set forth on
Schedule 5.01 or at such other address as shall be designated by the Purchaser
in a notice to the Issuer and the Trustee; and

 

(c)    if to S&P, in the manner specified in the Indenture.



 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt.

 

Section 5.02.                  Waivers; Amendments.

 

(a)    No waiver of any provision of this Agreement or consent to any departure
by the Issuer therefrom shall in any event be effective unless the same shall be
permitted by Section 5.02(b) and the Indenture, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.



5

 

 

(b)   Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Co-Issuers and the Purchaser. The Issuer will give written notice to S&P
of any waiver, amendment or modification of any provision of this Agreement.

 

(c)    No waiver, amendment or modification of the Indenture or any other
agreement referred to herein or therein to which either of the Co-Issuers is a
party (other than this Agreement) shall affect any of the rights or obligations
under this Agreement of the parties hereto unless such waiver, amendment or
modification is effected in accordance with the applicable provisions of the
Indenture.

 

(d)   A failure or delay in exercising any right, power or privilege in respect
of this Agreement will not be presumed to operate as a waiver, and a single or
partial exercise of any right, power or privilege will not be presumed to
preclude any subsequent or further exercise, of that right, power or privilege
or the exercise of any other right, power or privilege.

 

Section 5.03.                  Successors and Assigns.

 

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and transferees.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto and their respective successors
and transferees) any legal or equitable right, remedy or claim under or by
reason of this Agreement. Any purported transfer not in compliance with this
Section 5.03 shall be null and void.

 

(b)   Except pursuant to a transfer of the Note that is otherwise permitted
pursuant to the Indenture, neither of the Co-Issuers nor the Purchaser may
assign or delegate any of its rights or obligations under this Agreement without
the prior consent of the other parties hereto.

 

(c)    The Purchaser may at any time grant a security interest in all or any
portion of its rights under this Agreement to secure its obligations, including
any such grant to a Federal Reserve Bank, and this Section 5.03 shall not apply
to any such grant of a security interest; provided that no such grant of a
security interest shall release the Purchaser from any of its obligations
hereunder or substitute any such transferee for the Purchaser as a party hereto.

 

Section 5.04.                  Survival. All covenants, agreements,
representations and warranties made by the Co-Issuers and the Purchaser herein
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or the Indenture shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any advances, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Trustee or the Purchaser may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as any Note or any amount payable under this Agreement or the Indenture in
respect of any Note is outstanding and unpaid.



6

 

 

Section 5.05.                  Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
the Indenture constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the parties hereto and when the Issuer shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by fax
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

Section 5.06.                  Severability. Any provision of this Agreement
held to be invalid, illegal or unenforceable in any respect in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability in such matter without affecting the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 5.07.                  Governing Law; Jurisdiction; Consent to Service
of Process; Waiver of Jury Trial Right.

 

(a)    THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
THEREIN.

 

(b)   Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the non-exclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any documents related thereto, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

(c)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in Section 5.07(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 



7

 

(d)   Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

(e)    EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY PROCEEDING.

 

Section 5.08.                  Benefits of Indenture. The Purchaser hereby
acknowledges and approves the pledge and assignment by the Issuer of all of its
right, title and interest in, to and under this Agreement to the Trustee for the
benefit and security of the Secured Parties pursuant to the Indenture.

 

Section 5.09.                  Headings. Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 5.10.                  Non-Recourse Obligations. The Notes and all
obligations of the Co-Issuers under this Agreement are non-recourse obligations
of the Co-Issuers. The Notes are payable solely from the Assets. Upon
realization of the Assets and the application of the proceeds thereof in
accordance with the Indenture, any outstanding obligations of the Co-Issuers
hereunder shall be extinguished and shall not thereafter revive. None of the
Collateral Manager, the Trustee, the Administrator, any of their respective
affiliates, security holders (including shareholders), members, partners,
officers, directors or employees, or the security holders (including
shareholders), members, partners, officers, directors, employees or
incorporators of the Co-Issuers, or any other person or entity will be obligated
to make payments on the Notes. Consequently, the Purchaser must rely solely on
amounts received in respect of the Assets for the payment of principal thereof
and interest thereon. This section shall survive the termination of this
Agreement.

 

Section 5.11.                  Non-Petition. Notwithstanding any other provision
of this Agreement, the Purchaser may not, prior to the date which is one year
(or, if longer, the applicable preference period) and one day after the payment
in full of all Notes (as defined in the Indenture), institute against, or join
any other Person in instituting against, the Issuer or the Co-Issuer any
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceedings, or other proceedings under federal or state bankruptcy or similar
laws. Nothing in this Section 5.11 shall preclude, or be deemed to estop, the
Purchaser (i) from taking any action prior to the expiration of the
aforementioned one year and one day (or longer) period in (A) any case or
proceeding voluntarily filed or commenced by the Issuer or the Co-Issuer or (B)
any involuntary insolvency proceeding filed or commenced by a Person other than
the Purchaser, or (ii) from commencing against the Issuer or the Co-Issuer or
any of its properties any legal action which is not a bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceeding,
subject to Section 5.10. This Section shall survive the termination of this
Agreement.



8

 

 

Section 5.12.                  Issuer Orders.  The Issuer hereby agrees that if
an Issuer Order is required to be delivered in accordance with the terms hereof,
it shall cause such Issuer Order to be delivered promptly following receipt of
the applicable request therefor.

 

Section 5.13.                  Protections and Benefits Afforded the Trustee.
For all purposes under this Agreement, the Trustee shall be afforded the same
protections and benefits under this Agreement as that afforded to the Trustee
pursuant to Article VI of the Indenture.

 

9

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GARRISON FUNDING 2013-2 LTD.,
    as Issuer

 

 

By: /s/ Martin Couch                              

      Name: Martin Couch
      Title:   Director

 

 

Class A-1T Note Purchase Agreement

 

GARRISON FUNDING 2013-2 LLC,
    as Co-Issuer

 

 

By: /s/ Donald J. Puglisi                              

      Name: Donald J. Puglisi

      Title:   Manager

 

Class A-1T Note Purchase Agreement

 

cAPITAL ONE, NATIONAL ASSOCIATION,

    as Purchaser

 

 

By: /s/ Michael S. Sznajder                              

      Name: Michael S. Sznajder

      Title:   MD

 

Class A-1T Note Purchase Agreement

 

ACKNOWLEDGED:

 

Deutsche Bank Trust Company Americas, not in its individual capacity but solely
as Trustee

 

 

By: /s/ Vincent Pham                                 

Name: Vincent Pham

Title:   Vice President

 

 

By: /s/ Henry Brigham                              

Name: Henry Brigham

Title:   Associate

 

 



 

Class A-1T Note Purchase Agreement

 

SCHEDULE 5.01

 

Address for Notices

 

Capital One, National Association 4445 Willard Avenue, 6th Floor Chevy Chase, MD
20815 Telephone:  (301) 280-2592 Facsimile:  (301) 280-0299 Attention:  Bridget
Rainero

 

 

 

 

 

 